FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ANTONIO SORIA BARRIGA,                      No. 09-73871

               Petitioner,                       Agency No. A097-867-722

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Antonio Soria Barriga, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including claims of due process violations. Vasquez-Zavala v. Ashcroft, 324 F.3d

1105, 1107 (9th Cir. 2003). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary determination that

Soria Barriga did not demonstrate “exceptional and extremely unusual hardship” to

a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Because the hardship issue is dispositive, see 8 U.S.C. § 1229b(b)(1)(D),

we do not reach Soria Barriga’s contentions regarding his continuous physical

presence.

      Soria Barriga’s equal protection contention regarding the rights of his United

States citizen children is not colorable. See Urbano de Malaluan v. INS, 577 F.2d

589, 594 (9th Cir. 1978). Soria Barriga’s due process claims are not persuasive.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                   09-73871